PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Vishnubhatla et al.
Application No. 15/996,402
Filed: June 1, 2018
Attorney Docket No. PU180012-US-NP
For: THERMAL SHUTDOWN WITH HYSTERESIS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed December 23, 20211, in response to the decision  mailed September 27, 2021, dismissing the original petition to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee and file the inventor’s oath or declaration as required by the Notice of Allowance and Fee(s) Due and the Notice Requiring Inventor’s Oath or Declaration (Notices) mailed November 23, 2020, which set a statutory period of reply for three (3) months. No extensions of time could be obtained. Accordingly, the application became abandoned on February 24, 2021. A Notice of Abandonment was mailed on March 10, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $2,000, and the submission required by 37 CFR 1.114; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 2859 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment and inventor’s oath or declarations submitted in accordance with 37 CFR 1.114.


Telephone inquiries concerning this decision should be directed to the undersigned-at (571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-2815. 


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        


    
        
            
    

    
        1  The one (1) month extension filed with the petition on December 23, 2021 is hereby accepted to ensure the timely filing of the instant reply to the outstanding decision, which was due November 27, 2021.